Citation Nr: 0831492	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of a total disability rating for 
compensation based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.

3.  Entitlement to an effective date earlier than June 13, 
2002, for the grant of special monthly compensation based 
upon the need for regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006 and July 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for dysthymia, and 
granted a 100 percent disability rating for PTSD, effective 
January 22, 2001, determined that entitlement to a TDIU 
rating was moot, granted Dependents' Educational Assistance, 
effective January 22, 2001, granted special monthly 
compensation based upon the need for regular aid and 
attendance of another person, effective June 13, 2002, and 
denied entitlement to effective dates earlier than January 
22, 2001, for the grants of the 100 percent disability rating 
for PTSD, a TDIU rating, Dependents' Educational Assistance, 
and earlier than June 13, 2002, for the grant of special 
monthly compensation.

In November 2007, the Board granted the veteran's motion to 
advance his claims on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In March 2008, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  On January 22, 2001, the RO received claims for an 
increased rating for PTSD and for a TDIU rating.  

2.  In a July 2005 rating decision, the RO increased the 
veteran's disability rating for PTSD from 30 to 100 percent 
disabling, effective January 22, 2001.

3.  By a July 2007 rating decision, the RO determined that 
the claim of entitlement to a TDIU rating was moot, as the 
veteran's PTSD had been determined to be permanently and 
totally disabling as of January 22, 2001, the date the claim 
for a TDIU rating was received.

4.  The veteran is not currently in receipt of a TDIU rating.

5.  The veteran's initial claim for special monthly 
compensation (SMC) was filed at the RO on July 7, 2003.  
Special monthly compensation subsequently was granted, 
effective June 13, 2002.
	
6.  There was no informal or formal claim, or written intent 
to file a claim for SMC dated prior to the July 7, 2003, 
claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier 
than January 22, 2001, for the award of a TDIU rating is not 
a proper claim.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. § 
20.101 (2007). 

2.  The criteria for an effective date earlier than January 
22, 2001, for the award of Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3510, 5110 (West 2002); 38 C.F.R. §§ 
3.400(o), 3.807(a), 21.3021 (2007).

3.  The criteria for an effective date earlier than June 13, 
2002, for the award of SMC have not been met.  38 U.S.C.A. §§ 
1114(l), 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 3.350(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
earlier than January 22, 2001, for the grant of a TDIU 
rating; an effective date earlier than January 22, 2001, for 
the grant of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35; and an effective date earlier than 
June 13, 2002, for the grant of special monthly compensation 
based upon the need for regular aid and attendance of another 
person.  

A.  TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) (2007).

On January 22, 2001, the veteran filed claims for an 
increased rating for PTSD and for a TDIU rating.  In a July 
2005 rating decision, the RO increased the veteran's 
disability rating for PTSD from 30 to 100 percent disabling, 
effective January 22, 2001.  By a July 2007 rating decision, 
the RO determined that the claim of entitlement to a TDIU 
rating was moot, as the veteran's PTSD had been determined to 
be permanently and totally disabling as of January 22, 2001, 
the date the claim for a TDIU rating was received.  Because 
the veteran was found to be permanently and totally disabled 
as of the date the claim for an increased rating for PTSD was 
received, he was not awarded a separate TDIU rating, because 
the finding of total and permanent disability rendered moot 
the application for a total disability rating for individual 
unemployability.  

Because the veteran is not in receipt of a TDIU rating, his 
claim for an effective date earlier than January 22, 2001, 
for the award of a TDIU rating is not a proper claim.  As the 
claim is not proper, the Board does not have jurisdiction to 
adjudicate the claim.  Accordingly, the appeal as to the 
claim of entitlement to an earlier effective date for the 
award of a TDIU rating is dismissed as there is no benefit 
which may be awarded and no controversy exists.

To the extent that the veteran's claim for an earlier 
effective date for the award of a TDIU rating may be 
interpreted as a claim for an earlier effective date for the 
award of the 100 percent rating for PTSD, the Board notes 
that such claim was denied by the Board in a March 2008 
decision.  The veteran has not submitted any evidence or 
statements which may be interpreted as an application to 
reopen that claim.

B.  Dependents' Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met:  
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

With regard to the veteran's claim for an effective date 
prior to January 22, 2001, for the grant of basic eligibility 
to Dependents' Educational Assistance benefits, the Board 
finds that the veteran was found to have a permanent total 
service-connected disability when he was granted a 100 
percent disability rating for PTSD, effective January 22, 
2001.  Prior to that time, a permanent total disability was 
not in effect.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Effective dates relating to awards under 38 U.S.C.A. Chapters 
30, 31, 32, 35, or 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation, unless certain exceptions are met.  
38 U.S.C.A. § 5113 (West 2002).

Because the veteran was found to have a permanent total 
service-connected disability when he was awarded a 100 
percent rating for PTSD effective January 22, 2001, 
entitlement to basic eligibility to Chapter 35 Dependents' 
Educational Assistance must also be effective January 22, 
2001.  Although the appellant asserts that he is entitled to 
an earlier effective date for Chapter 35 Dependents' 
Educational Assistance, the regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear and specific.  The Board is bound by those 
criteria.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416 (1994).  The veteran did not meet the criteria for 
entitlement to basic eligibility for DEA benefits prior to 
January 22, 2001, because he did not have a service-connected 
disability rated as permanent or total prior to January 22, 
2001.

C.  Special Monthly Compensation

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

SMC under the provisions of 38 U.S.C.A. § 1114(l) is payable 
if a veteran, as the result of service-connected disability, 
requires the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b) (West 2002).

A determination of the proper effective date for the grant of 
SMC turns on a determination as to when the veteran's SMC 
claim was received, and a determination as to when it became 
factually ascertainable that an award for SMC was warranted.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of June 13, 2002, is the 
earliest effective date assignable for special monthly 
compensation under 38 U.S.C.A. § 1114(l).  VA received a 
claim for special monthly compensation on July 7, 2003.  As 
to whether a claim was received earlier, the Board finds no 
evidence of there being such a claim.  The provisions of 38 
U.S.C.A. § 5110 refer to the date an application is received.  
Application is not defined in the statute.  However, in the 
regulations, claim and application are considered equivalent 
and are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992); 
38 C.F.R. § 3.1(p) (2007).  In the veteran's case, no such 
communication was received until July 7, 2003.  Thus, the 
later date is the date the claim was received.  In this case, 
however, while not specifically authorized by law, 
entitlement to SMC has been established as of June 13, 2002, 
the date the evidence first demonstrated that he required the 
regular aid and attendance of another person.  

The Board has considered the veteran's contention that the 
effective date should be January 22, 2001, the date he was 
awarded a 100 percent disability rating for PTSD.  However, 
his contention has no legal merit as effective dates are 
specifically tied by law to the date of receipt of that claim 
for benefits and the record shows that the appellant had no 
prior outstanding claims for SMC.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  While the veteran asserts 
that he is entitled to an earlier effective date for the 
award of SMC, the Board may not grant an effective date 
earlier than June 13, 2002, as that would predate the 
veteran's claim for SMC.  Accordingly, the claim is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2007; and a 
statement of the case in September 2007.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The appeal for an effective date earlier than January 22, 
2001, for the grant of a total disability rating for 
compensation based on individual unemployability is dismissed 
as moot.

An effective date earlier than January 22, 2001, for the 
grant of eligibility to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.

An effective date earlier than June 13, 2002, for the award 
of SMC is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


